This cause presents error from the county court of Cherokee county, Okla. The plaintiff in error has filed with his petition in error a case-made in compliance with the rules of this court and has served and filed a brief, but the defendant in error has not filed, nor offered any excuse for his failure to file, a brief.
In such cases this court is not required to search the record to find some theory upon which the judgment may be sustained; and where the brief filed appears reasonably to sustain the assignments of error, the court may reverse the judgment in accordance with the prayer of the petition in error. From an examination of the brief filed, we are of the opinion that the grounds for reversal therein urged should be sustained.
We therefore recommend that the judgment of the trial court be reversed, and the case remanded.
By the Court: It is so ordered.
 *Page 1